                                                         United States District Court
                                                         Central District of California
                                                        **AMENDED for RESTITUTION**

 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 17-48(A)-MWF

 Defendant           2. Elvis Henry Idada                                    Social Security No. 2         2    6     3
 akas:   Osahenighary Henry Idada                                            (Last 4 digits)

                                            JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                     MONTH      DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.      OCT.       17      2018

  COUNSEL                                                            Brian A. Newman, Appointed
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                    NOT
                                                                                                               CONTENDERE                GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          First Superseding Indictment: Wire Fraud, Aiding and Abetting in violation of 18 U.S.C. §§1343, 2(a).
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid balance shall
be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

It is ordered that the defendant shall pay full restitution in the amount of $3,911,829.32.pursuant to 18 U.S.C. §3663A to the victims as set forth
in a separate victims list. (See docket entry [105], filed on January 25, 2019.) The defendant shall be held jointly and severally liable with
co-participant Okechukwu Onyekwena (Docket No. 2:17CR00048-1) to the extent that said co-participant is convicted and determined liable
for the same victim losses for which restitution is ordered in this judgment. The victims' recovery is limited to the amount of the victims' losses
and the defendant's liability for restitution ceases if and when the victims receive full restitution.

If any amount of the special assessment or restitution remains unpaid after release from custody, monthly installments of at least 10 percent of
the defendant's gross monthly income, but not less than $1,000, whichever is greater, shall be made during the period of supervised release and
shall begin 30 days after the commencement of supervision. If the defendant makes a partial payment, each payee shall receive approximately
proportional payment unless another priority order or percentage payment is specified by court order.

The defendant shall comply with General Order No. 01-05.

Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and is not
likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Elvis Henry Idada, is hereby committed on
the Single-Count First Superseding Indictment to the custody of the Bureau of Prisons for a term of 51 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 3 years under the following terms and
conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation Office, General Order 05-02, with
                     the exception of Standard Conditions 5, 6, and 14 of that order; and General Order 01-05, including the three special
                     conditions delineated in General Order 01-05.

         2.          As directed by the Probation Officer, the defendant shall notify specific persons and organizations of specific risks and shall

CR-104 (wpd 10/15)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 1 of 4
 USA vs.       2. Elvis HenryIdada                                                Docket No.:      CR 17-48(A)-MWF

                     permit the Probation Officer to confirm the defendant's compliance with such requirement and to make such notifications.


         3.          During the period of community supervision, the defendant shall pay the special assessment and restitution in accordance
                     with this judgment's orders pertaining to such payment.

         4.          The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered financial obligation.
                     In addition, the defendant shall apply all monies received from lottery winnings, inheritance, judgments and any anticipated
                     or unexpected financial gains to the outstanding Court-ordered financial obligation.

         5.          The defendant shall not use any other person's name or other personal identifying information for any purpose without the
                     other person's permission.

         6.          The defendant shall submit defendant's person and any property, residence, vehicle, papers, computer, other electronic
                     communication or data storage devices or media, and effects to search and seizure at any time of the day or night by any law
                     enforcement or probation officer, with or without a warrant, and with or without cause.

         7.          If stopped or questioned by a law enforcement officer for any reason, the defendant shall notify that officer that defendant is
                     on federal supervised release and subject to search.

         8.          The defendant shall possess and use only those computers and computer-related devices, screen user names, passwords, email
                     accounts, and internet service providers (ISPs) that have been disclosed to the Probation Officer upon commencement of
                     supervision. Any changes or additions are to be disclosed to the Probation Officer prior to the first use. Computers and
                     computer-related devices include personal computers, personal data assistants (PDAs), internet appliances, electronic games,
                     cellular telephones, and digital storage media, as well as their peripheral equipment, that can access, or can be modified to
                     access, the internet, electronic bulletin boards, and other computers.

         9.          All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be subject to search and
                     seizure. This shall not apply to items used at the employment's site, which are maintained and monitored by the employer.

         10.         The defendant shall cooperate in the collection of a DNA sample from the defendant.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant poses a low risk of future
substance abuse.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all necessary treatment.

The Court grants the government’s motion to dismiss the underlying Indictment, as to this defendant only.

The defendant is advised of his right to appeal. The Court recommends the defendant be designated to FCI Otisville, NY or Danbury,
Connecticut to be close to family.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              January 31, 2019
              Date                                                    Honorable Michael W. Fitzgerald
                                                                      U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

              January 31, 2019
              (To include restitution                           By    Clerk, U.S. District Court
              amount.)

CR-104 (wpd 10/15)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 2 of 4
 USA vs.     2. Elvis HenryIdada                                                       Docket No.:       CR 17-48(A)-MWF




                                                                            Rita Sanchez /s/
            Filed Date                                                      Deputy Clerk



 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;        10.   the defendant shall not associate with any persons engaged in criminal
 2.    the defendant shall not leave the judicial district without the written            activity, and shall not associate with any person convicted of a felony
       permission of the court or probation officer;                                      unless granted permission to do so by the probation officer;
 3.    the defendant shall report to the probation officer as directed by the       11.   the defendant shall permit a probation officer to visit him or her at any
       court or probation officer and shall submit a truthful and complete                time at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                           contraband observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the probation         12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                      being arrested or questioned by a law enforcement officer;
 5.    the defendant shall support his or her dependents and meet other             13.   the defendant shall not enter into any agreement to act as an informer
       family responsibilities;                                                           or a special agent of a law enforcement agency without the permission
 6.    the defendant shall work regularly at a lawful occupation unless                   of the court;
       excused by the probation officer for schooling, training, or other           14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                                parties of risks that may be occasioned by the defendant’s criminal
 7.    the defendant shall notify the probation officer at least 10 days prior            record or personal history or characteristics, and shall permit the
       to any change in residence or employment;                                          probation officer to make such notifications and to conform the
 8.    the defendant shall refrain from excessive use of alcohol and shall not            defendant’s compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other      15.   the defendant shall, upon release from any period of custody, report
       controlled substance, or any paraphernalia related to such substances,             to the probation officer within 72 hours;
       except as prescribed by a physician;                                         16.   and, for felony cases only: not possess a firearm, destructive device,
 9.    the defendant shall not frequent places where controlled substances                or any other dangerous weapon.
       are illegally sold, used, distributed or administered;




CR-104 (wpd 10/15)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                                Page 3 of 4
 USA vs.     2. Elvis HenryIdada                                                 Docket No.:      CR 17-48(A)-MWF


             The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).


                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

           Payments shall be applied in the following order:

                     1. Special assessments pursuant to 18 U.S.C. §3013;
                     2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                     5. Other penalties and costs.

                               SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 4 of 4
                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 4
